EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bonham on 1/5/2022.

The application has been amended as follows: 
Cancel claims 19 and 20.
In claim 21, replace “claim 19” to recite “claim 12”.

This application is in condition for allowance except for the presence of claim 20 directed to a product non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Reasons for Allowance
Claims 12-17, 21-31 are allowed.
Claims 12 and 24 recite a system of a composition of multi arm polymer comprising a core and segments having a reactive group, a second composition comprising multifunctional groups reactive with the reactive group of the multi arm polymer, where a delivery device has a first reservoir for the first composition and a second reservoir for the second composition.
Relevant prior art includes Phan (US 6,420,479), Kozlowski (US 2011/0200550), Campbell (US 2011/0142936) (provided on the IDS of 3/24/2021) and Zhao (US 7,744,861).
Phan teaches star polymers having crosslinkable sites on the polymer backbone which can be crosslinked with a polyfunctional amine (abstract). Phan falls outside the scope of the 
Kozlowski fails to teach a multi arm polymer having segments derived from N-vinyl pyrrolidone, hydroxyethyl acrylate, hydroxyethyl methacrylate, PEG methyl ether acrylate and PEG methyl ether methacrylate. Kozlowski fails to teach a delivery device has a first reservoir for the first composition and a second reservoir for the second composition.
Campbell teaches a system for implanting compositions using a device having two reservoirs. Campbell fails to teach a multi arm polymer that reacts with a multifunctional component.
Zhao fails to teach a system where the nucleophilic group is selected from amine group sand thiol group or a polyamine is present. Zhao fails to teach a delivery device has a first reservoir for the first composition and a second reservoir for the second composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764